DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment to amended claims 2, 9 and 16 was given in an interview with Nathan Feld on 02/24/2021.

Amended claims:

2. (Currently Amended) The method of claim 1, wherein each of the plurality of sensors determines acceleration, angle of incline, and height from a reference plane of at least a portion of the at least one target.
	
	9. (Currently Amended) The system of claim 8, wherein each of the plurality of sensors determines acceleration, angle of incline, and height from a reference plane of at least a portion of the at least one target.

determines acceleration, angle of incline, and height from a reference plane of at least a portion of the at least one target.

Terminal Disclaimer
The terminal disclaimer filed on 11/10/2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent application 16150110 and 16150125 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Independent claims 1, 8 and 15 as the best possible combination of prior arts fails to expressly teach the limitation as a whole: determining the post-session sensor data includes a number of movement errors below a threshold value; and causing the training object to perform at least one fourth movement sequence from the movement progression, the at least one fourth movement sequence associated with a higher difficulty level than the at least one third movement sequence.”
Depended claims 2-7, 9-14 and 16-20 are also allowable by virtue of dependency.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAPTARSHI MAZUMDER whose telephone number is (571)270-3454.  The examiner can normally be reached on 8am-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on (571)272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/SAPTARSHI MAZUMDER/Primary Examiner, Art Unit 2612